Citation Nr: 1202276	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  05-00 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to an initial rating higher than 70 percent for posttraumatic stress disorder.  


REPRESENTATION

Veteran represented by:  Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1966 to April 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2003 rating decision of a Department of Veterans Affairs (VA) Regional Offices (RO).  

On the claim for increase for posttraumatic stress disorder, while on appeal, in rating decision in June 2005, the rating was increased to 50 percent rating, effective from November 2002.  In a rating decision in January 2007, the rating was increased to 70 percent effective from April 13, 2004.  

In a decision in April 2008, the Board granted an initial 70 percent rating for posttraumatic stress disorder before April 13, 2004, and denied an initial rating higher than 70 percent from April 13, 2004.  The Board remanded the claim of service connection for hypertension.  

The Veteran appealed the Board's decision in part, as to the denial of service connection for hypertension and for a higher rating for posttraumatic stress disorder before and from April 13, 2004, to the United States Court of Appeals for Veterans Claims (Court).  In an Order in January 2009, the Court granted a Joint Motion for Partial Remand of the parties (the Secretary of VA and the Veteran), and vacated the Board's decision to the extent that a rating higher than 70 percent prior to and effective April 12, 2004, was denied, and remanded the case to the Board for readjudication consistent with the Joint Motion.







In March 2009, the Board remanded the case for additional development on the claim for increase for posttraumatic stress disorder.  In a rating decision in October 2010, the RO granted service connection for a thoracolumbar spine disability and an earlier effective date for the grant of a total disability compensation rating based on individual unemployability, which was a complete grant of the benefits sought on appeal.  

The claim of service connection for hypertension is REMANDED to the RO.  


FINDING OF FACT

From the effective date of service connection, the Veteran's posttraumatic stress disorder is shown to be productive of a disability picture that more nearly approximates that of occupational and social impairment with deficiencies in most areas, such as work, family relations, and judgment, and an inability to establish and maintain effective relationships; his disability picture is without evidence of total occupational and social impairment. 


CONCLUSION OF LAW

The criteria for the assignment of an initial rating higher than a 70 percent for posttraumatic stress disorder have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided the Veteran with content-complying VCAA notice on the underlying claim of service connection for posttraumatic stress disorder, by letters dated in February 2003.  




Where, as here, service connection has been granted and an initial disability rating has been assigned, the claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision, rating the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for a higher rating for posttraumatic stress disorder.  Dingess, 19 Vet. App. 473. 

Duty to Assist

VA has made reasonable efforts to identify and obtain relevant records in support of the claim.  38 U.S.C.A. § 5103A (a), (b) and (c).  The RO has obtained VA records.  The Veteran has furnished Social Security records and private medical records, such as laboratory reports from his former employer and treatment records and an opinion from his private physician.  He has not identified any additionally available evidence for consideration in his appeal. 

Further, VA has conducted necessary medical inquiry in an effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded VA examinations in July 2003, March 2005, December 2006, and November 2009, to determine the severity of post-traumatic stress disorder.  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.  







REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Evaluating Disabilities

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Facts

In a statement received in May 2002, the Veteran's spouse indicated that the Veteran experienced a violent startle reaction and significant social isolation. 

On VA psychiatric evaluation May 2003 the Veteran complained of nightmares, irritability, hypervigilance, a startle reaction, and impaired sleep.  He stated that he was working. 





On VA examination in July 2003, the Veteran complained of ware-related dreams, a startle reaction, an uncontrolled temper, hypervigilance, impaired sleep, frequent suicidal thoughts, paranoid ideations, and occasionally hearing voices.  He stated that he was married and that he was employed at a lead smelter plant on a full-time basis.  The Veteran was observed to be clean, normally groomed, cooperative, alert, and oriented.  On mental status examination, the Veteran exhibited a constricted affect.   He was coherent and he had goal oriented speech.  Attention, concentration, insight, and judgment were fair.  There was no homicidal ideation.  The diagnosis was posttraumatic stress disorder.  The Global Assessment of Functioning (GAF) score was between 75 and 80.  The VA examiner commented that it seems that the Veteran was fairly coping well with his symptoms.  When asked about his habits and capability of keeping money, the Veteran replied that he would like to spend the money, but also save it too.  He related that his wife mostly managed their financial affairs.  

VA records show that in March 2004 the Veteran complained of anxiety, irritability, and anger.  He stated that he had not worked since the lead smelter plant where he had been employed closed down.  On mental status examination, there was nothing grossly unusual.  The Veteran exhibited an affect appropriate to a mood of mixed anxiety and depression, but not marked.  Intellectual faculties were intact.  The staff physician assigned a GAF score of 40.  In April 2004, the Veteran presented to the same staff physician.  He complained of war-related nightmares and intrusive thoughts, a bad temper, domestic conflicts, and social isolation.  The physician observed the Veteran's startle reaction in the waiting room.  The Veteran exhibited a restricted affect and interests.  His temper was bad.  He had domestic conflicts as he was rough verbally with his wife and children and he had isolated himself.  A GAF score of 38 was assigned. 

In April 2004, the Veteran asserted that his posttraumatic stress disorder was manifested by progressive nightmares, isolation from his family and his community, and a startle reaction. 



Social Security records show that a disability benefits were awarded in August 2004 on the basis of a primary diagnosis of osteoarthrosis and allied disabilities and a secondary diagnosis of anxiety-related disorders.  

In September 2004, the Veteran's attorney asserted that the GAF score of 38 warranted assignment of an initial 100 percent rating for posttraumatic stress disorder.  

On VA examination in March 2005, the Veteran complained of war-related nightmares and thoughts, irritability, hypervigilance, a startle reaction, isolation from his family, audio and visual hallucinations, and homicidal ideation.  He reported that he was married and unemployed, having stopped working when the lead smelter plant where he had been employed closed.  He denied active suicidal ideation.  He related that his children do not have much contact with him on account of his mood swings.  He indicated that he tried to stay away from people but went to church.  On mental status examination, the Veteran was alert, oriented, cooperative, unshaven, and wearing clothing that was inappropriate to the weather.  It was noted that the Veteran's spouse managed their financial affairs.  The Veteran exhibited a neutral affect, a stable mood, a startle reaction, normal speech, fairly poor attention and concentration, adequate insight, and fair judgment.  A GAF score of 55 to 58 was assigned. 

VA records show that in April 2006 the Veteran complained of frequent nightmares and intrusive thoughts, irritability, a marked startle reaction, social isolation, and impaired sleep.  A GAF score of 36 was assigned.  The physician commented that the Veteran's posttraumatic stress disorder rendered the Veteran unemployable.  

In June 2006, the Veteran's representative argued that the GAF scores of 36 and 40 warranted assignment of a 70 percent rating. 





In July 2006, the Veteran's former employer stated that the Veteran was employed from 1970 until December 1, 2003, when he retired and that the Veteran's last day of work as a tech operator was in late November 2003 and that the Veteran had earned more than $55,000 during the last year of employment.  

On VA examination in December 2006, the Veteran complained of progressive symptoms, including frequent nightmares, a bad temper, and isolation.  On mental status examination, the Veteran appeared unshaven and exhibited a blunted affect.  His mood was stable.  Speech was clear, coherent, and goal oriented.   There were suicidal and paranoid ideations.  Attention and concentration were poor.  Intellect was average.  Memory was fair as were insight and judgment.  A GAF score of 52 was assigned.  The VA examiner stated that the Veteran's ability to manage his own funds remained questionable. 

VA records show that in November 2006 the Veteran was noted to have sufficient judgment and cognitive ability to understand and carry out instructions, following an eye procedure.  In April 2007 and in September 2008, the Veteran's mental status was alert.  He was oriented.  He did not have suicidal or homicidal ideation.  

On VA examination in November 2009, the Veteran complained of irritability, nightmares, and startle reaction.  He had not had any hospitalizations due to his psychiatric condition, although he did require outpatient treatment.  The Veteran was not employed, and the Veteran indicated that it was not due to the effects of his mental disorder because his plant had closed and he subsequently received income from the Social Security Administration.  He had no male friends where he lived.  His activities and leisure pursuits consisted of fishing and "float" trips.  Symptoms attributed to posttraumatic stress disorder were frequent middle insomnia, irritability, social isolation, and avoidance of war theme movies.  






On mental status examination, there was no impairment in thought process or communication.  The Veteran did not have any delusions or hallucinations.  Inappropriate behavior consisted of one instance of assaultiveness towards his wife years ago.  There were no suicidal or homicidal thoughts.  In regard to maintaining minimal personal hygiene and other basic activities of daily living, the examiner noted a deficiency, specifically that the Veteran's appearance was lacking in that he was unshaven and wore wrinkled and faded clothing and severely scuffed up shoes.  He did note that the Veteran's mood was euthymic.  The examiner felt that occasionally and to a mild degree the Veteran was not fully oriented, explaining that the Veteran was oriented to the day, week, month, and year, but not the actually date and he did not know the county, but he knew the city, state, and address of the examiner's office.  The examiner stated that the impairment did not interfere with employment and social functioning.  The Veteran's memory was also occasionally and to a mild degree impaired, but did not interfere with employment and social functioning.  There was no obsessive or ritualistic behavior, panic attacks, depression or depressed mood, anxiety, or impaired impulse control.  Rate and flow of speech was normal.  The Veteran had moderate sleep impairment, which did not interfere with employment and social functioning.  There was also frequent, moderate irritability and chronic social isolation, both of which interfered with family harmony and relationships.   A GAF score of 55 was assigned.  

The VA examiner found the Veteran mentally capable of managing his benefits.  As to the effects on occupational and social functioning, the VA examiner stated that there was occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to signs and symptoms of the disorder, but the Veteran had generally satisfactory functioning.  

VA records show that in July 2009 the Veteran complained mood disturbance, fitful sleep, and nightmares.  It was noted he kept himself busy by performing little projects.  He had a good attitude overall.  A depression screen was negative.  He had a good appetite and fair sleep.  On mental status examination, the Veteran's mood and affect were normal and he was alert and oriented.  


The Veteran had no delusions or hallucinations.  He was not suicidal or aggressive.  A GAF score of 45 was assigned.  In January 2010, the Veteran complained of sleep and nightmare problems.  He indicated that he was less irritable with people when he was compliant with medications, which he had to be reminded to take.  There was no suicidal or homicidal ideation.  The Veteran stated that he became distracted and did not finish what he started.  His appetite and sleep were fair.  On mental status examination, the Veteran's mood and affect were abnormal (he was easily distracted but doing "ok" overall).  He was alert and oriented with good concentration.  He had no delusions or hallucinations, and he was not suicidal or aggressive.  No GAF score was assigned.  

Analysis

When evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130.  

Posttraumatic stress disorder is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment from posttraumatic stress disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411.  





VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)). 

The Veteran's posttraumatic stress disorder has been rated as 70 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411, ever since service connection was effective in November 2002.  

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 







The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV at 32.  GAF scores ranging from 61 to 70, for example, reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

In evaluating the evidence, the Board finds that the Veteran's symptoms of posttraumatic stress disorder have appeared to wax and wane in severity for the period since service connection was established, as reflected in the divergent GAF scores.  However, the symptoms are not so severe as to affect his everyday life and his ability to function to a degree that more nearly approximates the schedular criteria for a 100 percent rating, as will be explained.  

The symptoms of posttraumatic stress disorder symptoms are clearly productive of substantial impairment, particularly with social functioning as the evidence shows that with the exception of his wife the Veteran is unable to establish and maintain effective relationships.  



Occupationally, as reported by the Veteran, he was employed full-time until his place of employment at the lead smelter plant closed down.  According to a statement of the Veteran's former employer, the Veteran last worked as a "tech operator" in November 2003 and then retired.  Although there is clinical documentation from a physician in April 2006 that the Veteran was unemployable due to his posttraumatic stress disorder symptoms, by his own report in November 2009, the Veteran indicated that his unemployment was not due to the effects of his mental disorder.  It is not shown that he has attempted to obtain employment since December 2003, and records from the Social Security Administration show that benefits were awarded in August 2004 based primarily on physical disabilities.  

The most prominent and persistent symptoms of posttraumatic stress disorder are social isolation, irritability, startle reaction, and sleep difficulties to include frequent nightmares.  The Veteran does not appear to have contact with people other than his wife and perhaps individuals at church, as he maintained a distance between himself and others including his children.  His speech and communication abilities were not shown to be deficient.  As for grossly inappropriate behavior, the Veteran reported that on one occasion he physically assaulted his wife.  He has not posed a persistent danger to himself or to others.  Although he reported frequent suicidal thoughts on examination in July 2003, the examiner believed that the Veteran was coping fairly well with his symptoms.  The Veteran reported homicidal thoughts on examination in March 2005, but the GAF score of 55 to 58 does not reflect the examiner's belief that there was a persistent danger that the Veteran would hurt others.  For example, there was no discussion that the Veteran had actual plans or intent to carry out such thoughts.  The report of suicidal thoughts was noted on the December 2006 VA examination, but again with a GAF score of 52, the examiner evidently assessed that the Veteran was not a danger to himself and there was no discussion of any actual plan or intent to carry out such thoughts.  Thereafter, VA compensation examination reports and outpatient records do not disclose thoughts of the Veteran hurting himself or others.  



Moreover, the Veteran does not have persistent delusions or hallucinations.  He reported that he heard voices, saw things, and had paranoid ideation on VA examinations in July 2003 and March 2005, and December 2006, but the examiners on those examinations assigned GAF scores of 75 to 80, 55 to 58, and 52, respectively, which is indicative of moderate symptoms at worst, or moderate difficulty in social and occupational functioning.  In other words, the VA examiners' assessments of such reports of symptoms by the Veteran do not reflect total occupational and social impairment as contemplated by the rating criteria for a 100 percent rating.  In fact, the VA examiner in July 2003 thought the Veteran was coping fairly well with his symptoms.  Even when records reflect GAF scores of 40 or less, such as on VA clinic visits in March 2004, April 2004, and April 2006, there were no particular findings of any delusions or hallucinations.  More recently, on the November 2009 VA examination and January 2010, the Veteran did not have delusions or hallucinations.  

There is no evidence of the Veteran's inability to perform activities of daily living.  The Veteran was clean and normally groomed at the time of the July 2003.  On the examinations in March 2005, December 2006, and November 2009, he appeared unshaven and wore clothing inappropriate for the weather or wore clothing that was not neat.  Nevertheless, the November 2009 VA examiner remarked that the Veteran had generally satisfactory functioning, which included routine self-care.  Regarding financial affairs, the Veteran's wife managed their funds.  The November 2009 VA examiner did not find the Veteran to be mentally incompetent to handle his financial payments.  

Mental status examinations show that the Veteran generally was cooperative, alert, and oriented.  Even in November 2009, when the examiner found impairment in orientation, he assessed the deficiency to be occasional and mild and not an interference with employment or social functioning.  The Veteran's attention, concentration, insight, and judgment were impaired, and were assessed as fair, but also as adequate on at least one occasion and good as to concentration on more recent assessments.  


The Veteran has complained of a bad temper and a fluctuating mood, which evidently kept him from developing a close relationship with his children and others.  His mood was observed to be stable in March 2005 and December 2006 and to be euthymic in November 2009.  His mood was normal in July 2009.  And although his mood was assessed as abnormal in January 2010, he was doing "ok" overall.  His memory was generally assessed as fair, and the VA examiner in November 2009 likewise found the Veteran to have memory impairment, but it was assessed to be occasional and mild and not to interfere with employment or social functioning.  The Veteran has not been hospitalized for posttraumatic stress disorder.  

For the reasons articulated above, the Veteran's posttraumatic stress disorder symptomatology more closely approximates the type and severity of symptomatology associated with the rating criteria under Diagnostic Code 9411 for a 70 percent rating.  The findings does not more nearly approximate or equate to total occupational and social impairment for a 100 percent rating.  

As this is an initial rating case, the Board has taken into consideration "staged ratings" for various periods of time since service connection was established.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, the evidence shows that the Veteran's posttraumatic stress disorder is most appropriately evaluated as 70 percent disabling, and no higher, for the period considered in the appeal, according to the Rating Schedule. 

In sum, the preponderance of the evidence is against an initial rating higher than 70 percent for posttraumatic stress disorder, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).   







Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a higher rating for the most severe symptoms.  As the disability picture is encompassed by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  


ORDER

An initial rating higher than 70 percent for posttraumatic stress disorder is denied.  






REMAND

On the claim of service connection for hypertension, the Board remanded the case in April 2008.  A VA medical opinion was obtained in November 2009, but the examination lacks sufficient detail to allow the Board to make an informed decision on the claim. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by a medical professional, who has not previously examined the Veteran to determine:  

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent) that the Veteran's hypertension had its onset in service, or is caused by or aggravated by service-connected posttraumatic stress disorder or diabetes mellitus or both. 

In this context, the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening beyond natural progress.

If, however, after a review of the record, the requested opinion is not possible without resort to speculation, the VA examiner is asked to clarify that an opinion cannot be rendered based on the evidence of record and current medical knowledge, if necessary, based on a review of the medical literature.




The Veteran's file must be made available to the VA examiner for review.

2.  On completion of the requested development, the claim of service connection for hypertension to include secondary service connection should be adjudicated.  If the decision remains adverse to the Veteran, then provide the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


